DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I, Species A in the reply filed on July 20, 2020 is acknowledged.
Claims 3 and 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first insulating member” and “a second insulating member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0057] indicates that a first insulating member is insulating member 45 and upper electrode 16 is supported on insulating member 45.

For purposes of examination, a first insulating member and a second insulating member are simply structures made of insulating materials. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claim 1, as discussed above, “a first insulating member” invokes interpretation under U.S.C. 112(f). However, all recitations of “a first insulating member” in the Specification (paragraph [0057] refers to a first insulating member 45 without further specifying a specific structure to perform the function of “insulating and configured to support the second electrode.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
Regarding claim 1, as discussed above, “a second insulating member” invokes interpretation under U.S.C. 112(f). However, all recitations of “a second insulating member” in the Specification (paragraph [0065] refers to a second insulating member 103 without further specifying a specific structure to perform the function of “insulating and surrounding the plurality of dielectric units.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 2, 4, 13, and 14 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “a first insulating member” in claim l invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “a first insulating member” has no specific structure associated with “a first insulating member” and thus it is unclear what the structure of “a first insulating member” is.
Claim limitation “a second insulating member” in claim l invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “a second insulating member” has no specific structure associated with “a second insulating member” and thus it is unclear what the structure of “a second insulating member” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “a first insulating member” and “a second insulating member” are interpreted as an insulator or equivalents thereof.
In light of the above, dependent claims 2, 4, 13, and 14 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakane (U.S. 2017/0213703) in view of Hayashi (U.S. 2011/0226421) or Xia (U.S. 7,682,483).
Referring to Figures 1, 13-14, 16 and paragraphs [0091]-[0099], Sakane discloses a plasma processing apparatus comprising:  a processing chamber 1 (par.[0092]); a first electrode 2a provided in the processing chamber and configured to be  supplied with a high frequency power 7b (Fig. 1, par.[0051]); a second electrode 16 configured to function as a counter electrode with respect to the first electrode (Fig. 1, par.[0054]); a plurality of distribution adjustment units 100 arranged between plasma generated between the first electrode and the second electrode, and the second electrode (par.[0061]); and a controller 60 that controls an impedance between the plasma and the second electrode via each of the plurality of distribution adjustment units by 
Sakane is silent on a plurality of dielectric units.
Referring to Figures 5, 7, and paragraphs [0079]-[0087], Hayashi teaches a plasma processing apparatus wherein the material for distribution adjustment units are either metal (i.e. metal rods or ground electrodes) or dielectric (i.e. dielectric rod units) since they are suitable materials used to vary the distribution of plasma.  Referring to column 5, line 15-column 6, line 67, Xia teaches a plasma processing apparatus wherein the material for distribution adjustment units is dielectric (i.e. dielectric rod units) since they are suitable materials used to vary the distribution of plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the plurality of metal distribution adjustment units Sakane with the plurality of dielectric units as taught by Hayashi or Xia since it is an art-recognized equivalent means to vary the distribution of plasma.  It has been held that an express suggestion to substitute one equivalent component or In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65, USPQ 297 (1945).
The resulting apparatus of Sakane in view of Hayashi or Xia would yield a plurality of dielectric units arranged between plasma generated between the first electrode and the second electrode, and the second electrode.
Referring to paragraph [0054], Hayashi teaches a controller 200, M used to control a position of a dielectric unit in order to variably control impedance to achieve more uniform distribution of electric field intensity (par.[0015]).  Additionally, Hayashi teaches varying the positions of multiple dielectric units (par.[0098]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus Xia to have a controller used to control a position of a dielectric unit as taught by Hayashi in order to variably control impedance to achieve more uniform distribution of electric field intensity.
With respect to claim 2, the plasma processing apparatus of Sakane in view of Hayashi or Xia further includes wherein the controller 60 controls the impedance between the plasma and the second electrode via each of the dielectric units by controlling a position of each of the dielectric units in a direction perpendicular to an electrode surface of the first electrode that faces the second electrode and/or a position of each of the dielectric units in a direction parallel to the electrode surface (As stated above, the modified apparatus of Sakane in view of Hayashi or Xia would yield a plurality of dielectric units arranged between plasma generated between the first electrode and the second electrode, and the second electrode.  Hence, the controller 60 in Sakane 
With respect to claim 4, the plasma processing apparatus of Sakane in view of Hayashi or Xia further includes wherein each of the dielectric units is an at least partially rod-like dielectric, and is arranged in a peripheral portion of the second electrode in a direction in which a longitudinal direction of the dielectric unit is a direction perpendicular to an electrode surface of the first electrode that faces the second electrode (In par.[0077], Hayashi teaches it is conventionally known in the art to use rod-like dielectric units for changing plasma distribution.  The resulting apparatus of Sakane in view of Hayashi or Xia would yield wherein each of the dielectric units is an at least partially rod-like dielectric). 
With respect to claim 13, the plasma processing apparatus of Sakane in view of Hayashi or Xia further includes wherein the at least two dielectric units are inserted into the space via a through-hole of the first insulating member 45 (Sakane-Fig. 13).
With respect to claim 14, the plasma processing apparatus of Sakane in view of Hayashi or Xia further includes wherein the plurality of dielectric units have a low resistance to plasma (Sakane 106-par.[0093], Hayashi-par.[0079], Xia-col. 6, lines 65-67).

Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Sakane’703 teach a first insulating member configured to support the second electrode; a second insulating member surrounding the plurality of dielectric units; and a plurality of actuators configured to move the plurality of dielectric units according to an instruction from the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sakane’100 teach a plurality of distribution adjustment units.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle CROWELL/Examiner, Art Unit 1716         

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716